JUSTICE JONES, specially concurring: The majority has left unsaid the fact that article VI, section 9, of the Illinois Constitution of 1970 confers original jurisdiction of all justicable matters upon circuit courts. Accordingly, it is incorrect to say that the circuit court of St. Clair County did not have jurisdiction to consider the validity of the ordinance in question. Patently, it does have such jurisdiction. Since the amended complaint before the court was couched in terms of review of an administrative decision, it was insufficient to invoke the jurisdiction of the circuit court to declare the ordinance invalid upon constitutional grounds. The matter of the constitutionality of the ordinance was not placed before the circuit court. It was this deficiency in pleading that rendered the second amended complaint insufficient to invoke the jurisdiction of the circuit court to declare the ordinance invalid on constitutional grounds.